
	
		II
		111th CONGRESS
		1st Session
		S. 800
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Ms. Snowe (for herself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the President to update and modify the website
		  recovery.gov.
	
	
		1.Modifications to
			 recovery.govIn order to
			 facilitate the timely distribution of funds under the American Recovery and
			 Reinvestment Act (Public Law 111–5) and to ensure that such funds are used as
			 quickly and efficiently as possible to help restore economic growth, the
			 President shall modify and update the website recovery.gov to—
			(1)ensure that States, cities, counties,
			 towns, townships, parishes, villages, or other general purpose political
			 subdivisions of a State can easily ascertain—
				(A)whether such entity is eligible for any
			 funds under the American Recovery and Reinvestment Act;
				(B)any application deadlines that are
			 applicable to the receipt of such funds; and
				(C)the contact information of any office,
			 agency, program, or other entity responsible for the distribution of such
			 funds; and
				(2)create an online database that catalogues
			 all programs and activities under the American Recovery and Reinvestment
			 Act.
			
